    Case 5:21-cv-03015-SAC Document 8 Filed 06/02/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


ANITA JO HARRIS-ALBANO,

                             Plaintiff,

           v.                                       CASE NO. 21-3015-SAC

Topeka Correctional Facility,
Warden and/or Deputy Warden, et al.,


                             Defendants.


                          MEMORANDUM AND ORDER



     This matter is a civil rights action filed under 42 U.S.C. §

1983. Plaintiff Anita Jo Harris-Albano, who is proceeding pro se,

filed her initial complaint on January 11, 2021. (Doc. 1.) In a

memorandum and order dated April 19, 2021, the Court identified

deficiencies in the complaint and directed Plaintiff to file an

amended complaint that corrected those deficiencies. (Doc. 5.)

Plaintiff filed her amended complaint on June 1, 2021 (Doc. 7), but
she has not complied with all the directions in the Court’s earlier

order. Thus, the Court directs Plaintiff to file a second amended

complaint that corrects the deficiencies the Court has identified.

     Background and Previous Order

     In an order dated April 19, 2021, the Court informed Plaintiff

of the legal holding in Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 558 (2007), that dismissal is appropriate “when the allegations

in a complaint, however true, could not raise a claim of entitlement
to relief.” (Doc. 5, p. 1-2.) In other words, “to state a claim in

federal court, a complaint must explain what each defendant did to
   Case 5:21-cv-03015-SAC Document 8 Filed 06/02/21 Page 2 of 4




[the   pro   se   plaintiff];   when   the   defendant   did   it;   how   the

defendant’s action harmed [the plaintiff]; and, what specific legal

right the plaintiff believes the defendant violated.” Nasious v.

Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

       The Court granted Plaintiff to and including May 19, 2021, to

file an amended complaint in this action. Id. at 5-6. Specifically,

the Court instructed Plaintiff that she “must name every defendant

in the caption of the amended complaint,” warning her that “the

Topeka Correctional Facility is not a proper defendant in this

action.” (Doc. 5, p. 3-5.) Even if the Court read the complaint as

naming as defendants the warden and assistant warden, “[P]laintiff

has failed to explain how their actions resulted in constitutional

violations.” Id. at 4. Thus, the Court instructed Plaintiff that in

her amended complaint, she “must refer to each defendant in the

body of the complaint and must allege specific facts that describe

the allegedly unconstitutional acts or omissions by each defendant,

including dates, locations, and circumstances.” Id. at 5. The Court

also cautioned Plaintiff that any amended complaint must comply
with the Federal Rules governing permissive joinder of parties and

joinder of claims. Id. at 5, 7. Finally, her amended complaint must

“show[] that she has exhausted available administrative remedies

for all claims alleged.” Id. at 7.

       Amended Complaint

       Plaintiff filed her amended complaint on June 1, 2021. (Doc.

7.) The caption of the amended complaint identifies “State of

Kansas” as the sole defendant, but the jurisdiction portion of the
amended complaint identifies “Topeka Correctional Facility” and

“Centurion” as the defendants. Id. at 1-2. As the Court explained
    Case 5:21-cv-03015-SAC Document 8 Filed 06/02/21 Page 3 of 4




in its previous order, the Topeka Correctional Facility “is not a

‘person’ subject to suit for monetary damages under § 1983 action.”

(Doc. 5, p. 3 (citing Will v. Michigan Dept. of State Police, 491

U.S. 58, 66 (1989).) Similarly, the United States Supreme Court has

held that a State is not a “person” under § 1983. Will, 491 U.S. at

71. The amended complaint does not make the nature of “Centurion”

clear, but it also appears to be an entity, not a person.

     Even reading the amended complaint to identify the defendants

as the warden and assistant warden of TCF and individuals employed

by Centurion, Plaintiff again has failed to refer to individual

defendants in the body of her amended complaint. She has not alleged

in the body of her amended complaint specific facts that describe

individual defendants’ allegedly unconstitutional acts, including

dates, locations, and circumstances. Nor does Plaintiff identify

the right or rights she believes were violated. Rather, Plaintiff

makes     general   assertions     about      the    actions   of   unidentified

individuals. (See Doc. 7, p. 3 (“Since filing the petition, they

have reduce[d] the Tylenol”).) The Court “will not supply additional
factual    allegations     to   round   out    a     plaintiff’s    complaint   or

construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

     The second amended complaint

     If Plaintiff submits a second amended complaint, it must be

submitted on court-approved forms and must be complete in and of

itself. See Fed. R. Civ. P. 15. An amended complaint is not a

supplement    to    a   prior   complaint,     but    completely    replaces    it.
Plaintiff may not refer to an earlier pleading; she must include in

the second amended complaint all allegations and claims that she
    Case 5:21-cv-03015-SAC Document 8 Filed 06/02/21 Page 4 of 4




intends to present in this case, including those already stated in

a prior complaint. Plaintiff must include the case number of this

action on the first page of the second amended complaint.

     Plaintiff must name every defendant in the caption of the

second    amended   complaint.      In   the   body   of   the   second   amended

complaint, she must specifically refer to each individual defendant

who Plaintiff believes violated her rights and explain what each

individual did, when each individual did it, how that action harmed

Plaintiff,    and   what   rights    Plaintiff     believes      each   individual

violated. See Nasious, 492 F.3d at 1163. Plaintiff must also comply

with Rules 18 and 20 of the Federal Rules of Civil Procedure, which

govern joinder of claims and permissive joinder of parties. (See

Doc. 5, p. 5-7.) Finally, Plaintiff must show that she has exhausted

available administrative remedies for all claims alleged.

     If   Plaintiff    fails   to    submit    a   second   amended     complaint

consistent with these directions, the Court will dismiss this matter

without prejudice and without further notice.


    IT IS, THEREFORE, BY THE COURT ORDERED that Plaintiff is granted

to and including July 2, 2021, to file a second amended complaint

as directed.


     IT IS SO ORDERED.

     DATED:    This 2nd day of June, 2021, at Topeka, Kansas.




                                     S/ Sam A. Crow

                                     SAM A. CROW
                                     U.S. Senior District Judge
